Title: James Madison to Bernard Peyton, December 1829
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                [ca. 1830]
                            
                        
                        
                        I am about sending down a few Hhds of Tobo. which will probably arrive a day or two after this. If I shd. not
                            be disappd. in 2 hired Waggons, there will be 8 Hhds. I leave them as heretofore to be sold at your discretion. I have
                            four or five more, which are I believe of inferior quality; and I am not decided whether the present price may not
                            recommend the retaining them, for the chance of the next year. Give me your opinion on the subject & whether it be
                            worth while or not to have them stemmed. The return of the Waggons will be a good opportuny for sending me the vol. of
                            Consl debates, which you have been so good as to procure for me. May I ask the favor of you also to make the annual
                            payts. due for the Enquirer I note in the margin, a few articles which we avail ourselves, of the present oppy. of getting
                            from Richd.
                        Vial. of 4d. McKelder’s
                        10 Sacks Salt (Sacks good), Tincture of Rhubarb
                        2 bottles [ ]
                        10 or 12 loaves of good Sugar 4 Cakes white way
                        Abt. 100 yds. good linnen for negro Sheeting.
                        Keg of F. Brand—say 10 Gallons [Keg sent
                        
                            
                                
                            
                        
                    